Exhibit 10.40

Deferred Stock Unit Agreement (Annual Grant)

This Deferred Stock Unit Agreement (“Award”) is granted on [Grant Date] by
Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) to the
undersigned Non-Employee Director (“Director”) of the Motorola Solutions Board
of Directors (“Board”).

WHEREAS, Director is receiving this Award under the Motorola Solutions Omnibus
Incentive Plan of 2006 (the “2006 Omnibus Plan”); if a term is used but not
defined, it has the meaning given such term in the 2006 Omnibus Plan;

WHEREAS, this Award is being made as part of the Company’s compensation program
for Directors and is authorized by the Compensation and Leadership Committee;

WHEREAS, this Award provides Director with the right to receive shares of
Motorola Solutions common stock in the future in the form of deferred stock
units (the “Deferred Stock Units”); and

WHEREAS, this right to receive Deferred Stock Units is conditioned upon Director
executing and delivering to Motorola Solutions this agreement evidencing the
terms, conditions and restrictions applicable to the Deferred Stock Units.

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the Company hereby awards deferred stock
units to Director on the following terms and conditions:

1. The Company hereby grants to Director a total of                  Motorola
Solutions deferred stock units (the “Deferred Stock Units”) subject to the terms
and conditions set forth below.

2. The Deferred Stock Units may not be sold, assigned, transferred, pledged or
encumbered by Director at any time.

3. Unless Director elects an alternative payment date in a manner prescribed by
the Company, upon Director’s separation from service (within the meaning of
Section 409A of the Internal Revenue Code, as amended (the “Code”)) with the
Company or such earlier alternative payment date, the Company shall establish a
brokerage account for the Grantee and credit to that account the number of
shares of Motorola Solutions common stock equal to the number of Deferred Stock
Units then credited to Director’s account as a result of this Award, plus a cash
payment equal to the value of any fractional Unit so credited.

4. Upon Motorola Solutions’ payment of a dividend with respect to its common
stock, the number of Deferred Stock Units credited to Director shall be
increased by the number obtained by dividing (a) the amount of the dividend
Director would have received had Director owned a number of shares of Motorola
Solutions common stock equal to the number of Deferred Stock Units then credited
to his or her account by (b) the closing price of the Motorola Solutions common
stock on the last trading day before the date of the dividend payment, as
reported for the New York Stock Exchange-Composite Transaction in The Wall
Street Journal at www.online.wsj.com.



--------------------------------------------------------------------------------

5. In the event a dividend is paid in shares of stock of another company or in
other property, Director will be credited with the number of shares of that
company or the amount of property which would have been received had Director
owned a number of shares of Motorola Solutions common stock equal to the number
of Deferred Stock Units credited to his or her account and any such shares and
property shall be credited to Director’s brokerage account at the same time the
shares of Motorola Solutions common stock underlying the Deferred Stock Units
are delivered to Director.

6. If the number of outstanding shares of Motorola Solutions common stock is
changed as a result of a stock dividend, stock split or the like without
additional consideration to the Company, the number of Deferred Stock Units
subject to this award shall be adjusted to correspond to the change in the
outstanding shares of common stock.

7. Except with respect to dividends (as described above), Director shall have no
rights as a stockholder of Motorola Solutions with respect to the Deferred Stock
Units including the right to vote until the brokerage account established for
the Grantee is credited with shares of Motorola Solutions common stock in
satisfaction of the Deferred Stock Units.

8. No assets or shares of Motorola Solutions common stock shall be segregated or
earmarked by Motorola Solutions in respect of any Deferred Stock Units granted
hereunder. The grant of Deferred Stock Units hereunder shall not constitute a
trust and shall be solely for the purpose of recording an unsecured contractual
obligation of the Company.

9. All questions concerning the construction, validity and interpretation of
this Award shall be governed by and construed according to the law of the State
of Illinois without regard to any state’s conflicts of law principles. Any
disputes regarding this Award or Agreement shall be brought only in the state or
federal courts of Illinois.

10. This award is intended to comply with Section 409A of the Code and shall be
interpreted and administered in a manner consistent with this intent.

11. The 2006 Omnibus Plan and the Prospectus for the 2006 Omnibus Plan are
available at upon request to Global Rewards, 1303 East Algonquin Road,
Schaumburg, IL 60196 - (847) 576-7885.

In Witness Whereof, the parties have executed this Agreement as of the date
first above-written.

 

    Motorola Solutions, Inc.       By:     Signature of Director            
Title:     Name of Director (Please Print)      

 

2